GENERAL




Hon. Hollis D. Garmon        Opinion No. M-472
District Attorney
8th Judicial District        Re:   Whether the terms of the grand
P. 0. Box 111                      juries impaneled in the 8th
Greenville, Texas 75401            Judicial District are concur-
                                   rent with the District Court
                                   terms set forth in Art. 199,
                                   Subdiv. 8, V.C.S., or with the
                                   District Court terms set forth
Dear Mr. Garmon:                   in Art. 199, Subdiv. 62, V.C.S.

          Your letter of August 27, 1969, requesting the opinion
of this department concerning the referenced matter, states, in
part, as follows:
          "Under Article 199, the law appears to be
     that the term of the Grand Jury is from January
     to July and July to January. However, conflict-
     ing statements are made under terms of Court
     for the 8th District, in particular Hunt County,
     wherein it shows the 8th District begins on the
     5th Monday after the 4th Monday, in January and
     the 6th Monday after the 4th Monday in August for
     8 weeks.

          "If the Court term and the Grand Jury term
     do not run concurrently, then it puts the Dis-
     trict Attorney at a great disadvantage of having
     to hold grand jury session in one county while
     the term of Court is in session in another
     county. We need to get this matter resolved."

          A grand jury for each county within a judicial district
may be impaneled at or during any term of the district court
sitting therein. Art. 19.01, V.C.C.P.

          The 8th Judicial District is composed of the Counties
of Rains, Hunt, Delta, and Hopkins. The 62nd Judicial District is




                            -2353-
Hon. Hollis D. Garmon, page 2       (M-472)



composed of the Counties of Hunt, Delta, Hopkins, Franklin, and
Lamar. Thus, both the 8th and the 62nd District Courts have
concurrent jurisdiction in Hunt, Delta, and Hopkins Counties.

          Article 199, Subdivision 8, Vernon's Civil Statutes,
sets forth the respective terms of the 8th District Court in
Delta, Hopkins, Hunt, and Rains Counties as follows:

          "Delta County: On the first Monday in January
     and may continue three weeks: and on the second
     Monday in June and may continue until the business
     is disposed of.

          "Hopkins County: On the fourth Monday in
     January and may continue five weeks: on the fif-
     teenth Monday after the fourth Monday in January
     and may continue up to and including the last
     Saturday preceding the second Monday in June: and
     on the fourth Monday in August and may continue six
     weeks.
             II
                  .   .   .




          "Hunt County: On the fifth Monday after the
     fourth Monday in January and may continue eight
     weeks: and on the sixth Monday after the fourth
     Monday in August and may continue eight weeks.

             "Rains County: On the thirteenth Monday
     after    the fourth Monday in January and may con-
     tinue    two weeks; and on the fourteenth Monday
     after    the fourth Monday in August and may continue
     until    the business is disposed of."

          However, Article 199, Subdivision 62, Section l(b),
Vernon's Civil Statutes, setting forth the terms of the 62nd
District Court in the three counties where it has concurrent
jurisdiction with the 8th District Court, states:

          "There shall be two (2) terms of each Dis-
     trict Court in each County of the district each
     year, one beginning on the first Monday in January
     and continuing until the convening of the next
     regular term, and the other beginning on the
     first Monday in July and continuing until the




                               -   2354 -
.    .




    Hon. Hollis D. Garmon, page 3 (M-472)



         convening of the next regular term."   (Emphasis
         added.)

              The above language, while not only stating the terms of
    the 62nd District Court in Hunt, Delta, and Hopkins Counties, also
    clearly brings the terms of the 8th District Court therein within
    its purview.  It is thus apparent that Article 199, Subdivision
    8, enacted in 1939, and Article 199, Subdivision 62, enacted in
    1955, are inconsistent and contradictory as to the term of the
    8th District Court in Hunt, Delta, and Hopkins Counties and,
    consequently, as to when the 8th District Court may impanel
    grand juries in those counties.

              House Bill Number 857 (Acts 54th Leg. R.S. 1955, ch.
    473, p. 11981, which is Article 199, Subdivision 62, states in
    its caption that it is:

              "An Act to amend Subdivision 62 of Article
         199 of the Revised Civil Statutes of Texas, 1925,
         as amended   so as to provide that Hopkins County
         shall be within the 62nd Judicial District; chang-
         ing the terms of the District Courts of Hunt, Lamar,
         Delta, Franklin, and Hopkins Counties; providing for
         thejurisdiction    of such Courts and the functions of
         the judges thereof: providing procedure for trans-
         fer of cases and proceedings; providing procedure
         for transferred cases and proceedings: providing
         for the exchange of benches and for judges to sit
         for each other; providing for district clerks and
         sheriffs to serve the Courts; validating and con-
         tinuing all process issued or served before this
         Act takes effect: making such process returnable
         to the next term of the Court: validating the
         summoning of grand and petit juries under this
         Act; repealing all laws in conflict: and declaring
         an emergency."    (Emphasis added.)

              Both from the language of the caption and the language
    of the Act itself, it appears the Legislature intended to set the
    terms of both the 8th and the 62nd District Courts in Hunt, Delta,
    and Hopkins Counties in addition to repealing all legislation in-
    consistent therewith, though the inconsistent provisions of
    Article 199, Subdivision 8, are not expressly repealed.

              The applicable rule of construction has been stated as




                                 -   2355   -
Hon. Hollis D. Garmon, page 4    (M-472)



follows:

          "(W)here irreconcilably conflicting acts are
     passed at the same time, or where parts or sections
     of the same act are in irreconcilable conflict, the
     act or provision later in position prevails as the
     latest expression of the legislative will, and re-
     peals the other in so far as there is irreconcil-
     able conflict."  53 Tex.Jur.2d 150, Statutes, Sec.
     101.

          In discussing the law of implied repeal, the Supreme
Court of Texas, in State v. Easley, 404 S.W.2d 296 (Tex.Sup.
19661, recently stated at page 300 that:

          "The rule of law applicable is stated in the
     case of Commercial Credit Co., Inc. v. American
     Mfg. Co. et al. (Tex.Civ.App., 19411, 155 S.W.2d
834, 839, writ refused, as follows:

          "'We are not unaware of the general rule of
     law in this State which holds that repeals by im-
     plication are not favored. But as early as Rogers
     v. Watrous, 8 Tex. 62, 58 Am.Dec. 100, and by
     numerous cases on down to recent dates, it was
     announced that subsequent statutes revising the
     subject matter of former ones, and evidently in-
     tended as a substitute for them, although con-
     taining no express words to that effect, must
     operate to repeal those going before. This rule
     was followed by the Commission of Appeals in
     First Nat. Bank v. Lee County Cotton Oil Co.,
     274 S.W. 127, where the authorities are collated
     over a period of seventy-five years. See also
     Meek v. Wheeler County, 135 Tex. 454, 125 S.W.Zd
     331, approved by the Supreme Court, 135 Tex. 454,
     144 S.W.2d 885.' See also Gaddis v. Terrell, Land
     Commissioner, 101 Tex. 574, 110 S.W. 429 (19081."

          In view of the foregoing authorities, it will be seen
that in case of repugnancy between two provisions of a statute,
whether or not the earlier of the provisions has been expressly
repealed, the more recent provision of the statute must be
given effect as being the true intendment of the Legislature.




                                -2356-
Hon. Hollis D. Garmon, page 5 (M-472)



          The legislative intent in this matter can also be as-
certained by noting some of the provisions of Subdivisions 8 and
62 of Article 199, which indicate that the two Subdivisions are
very much interrelated.  See, e.~., the last paragraph of Sub-
division 8 and Sections l(c), l(e), 2, 4, and 7 of Subdivision
62 of that Article, all of which advert extensively to the con-
current jurisdiction of the two District Courts and provide for
the interaction and exchange of various forms of judicial machinery
between them.

          As the statutory conflict in this matter relates only
to the grand jury terms of the 8th District Court in Hunt,
Delta! and Hopkins Counties, the grand jury term of the 8th
District Court in Rains County remains as provided in Sub-
division 8 of Article 199. However, it should be noted that
the terms of the District Court in Rains County, as set forth
in Subdivision 8, are not consecutive as required by law. Article
1919, Vernon's Civil Statutes, provides, in part, that:

          "All district courts in this State . . .
    whenever and however created, shall hold at least
    two (2) terms of court oer vear in each countv




          Therefore, it is the opinion of this department that:

          (1) The terms of the grand juries of the 8th Judicial
District impaneled in Hunt, Delta, and Hopkins Counties shall be
two each, respectively; that is, one term beginning on the first
Monday in January and continuing until the convening of the next
regular term, and the other term beginning on the first Monday
in July and continuing until the convening of the next regular
term: and

           (2) The terms of the grand jury of the 8th Judicial
District impaneled in Rains County shall be two; that is, one
term beginning on the-thirteenth Monday after the fourth Monday
in January and continuing until the convening of the next regular
term, and the other term beginning on the fourteenth Monday after




                             -   2357   -
Hon. Hollis D. Garmon, page 6 (M-472)



the fourth Monday in August and continuing until the convening
of the next regular term.

                         SUMMARY

          The terms of grand juries of the 8th Judicial
     District impaneled in the Counties of Hunt, Delta,
     and Hopkins shall be concurrent with the terms of
     the District Courts sitting in said counties, such
     terms being set forth in Article 199, Subdivision
     62, Section l(b), Vernon's Civil Statutes. The
     terms of the grand juries of the 8th Judicial
     District impaneled in Rains County shall be con-
     current with the terms of the 8th District Court
     in Rains County, such terms being set forth in
     Article 199, Subdivision 8, Vernon's Civil Statutes,
     and being modified as to their continuity by Article
     1919, Vernon's Civil Statutes.




                                            C. MARTIN
                                            General of Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Howard Fender
James McCoy
James Quick
Alfred Walker

MEADE F. GRIFFIN
Staff Legal Assistant

HAWTHORNE PHILLIPS
Executive Assistant

NOLA WHITE
First Assistant


                               -   2358 -